State of New York
                    Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: March 26, 2015                     106094
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                      MEMORANDUM AND ORDER

BRENT V. BEACH,
                    Appellant.
________________________________


Calendar Date:    February 11, 2015

Before:   Peters, P.J., Garry, Rose and Lynch, JJ.

                              __________


     Barry J. Jones, Hudson Falls, for appellant.

      Glenn MacNeill, Acting District Attorney, Malone, for
respondent.

                              __________


Garry, J.

      Appeal from a judgment of the County Court of Franklin
County (Main Jr., J.) entered February 20, 2013, which revoked
defendant's probation and imposed a sentence of imprisonment.

      Following defendant's plea of guilty to the crime of
criminal mischief in the third degree, he was sentenced to 180
days in jail and five years of probation. Thereafter, defendant
admitted to violating two of the conditions of his probation.
County Court revoked defendant's probation and sentenced him to 1
to 3 years in prison. Defendant now appeals.

      We affirm. Defendant's sole contention on appeal is that
his sentence is harsh and excessive. We disagree. The record
establishes that defendant has a lengthy criminal record and has
                              -2-                  106094

demonstrated an inability to comply with the conditions of his
probation. Under these circumstances, we find no abuse of
discretion or any extraordinary circumstances warranting a
reduction of the sentence in the interest of justice (see People
v Smurphat, 91 AD3d 980, 981 [2012], lv denied 18 NY3d 962
[2012]; People v Rowland, 11 AD3d 825, 825-826 [2004]).

     Peters, P.J., Rose and Lynch, JJ., concur.



     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court